                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                      Plaintiff,

      v.                                                              Case No. 19-CV-1213

APPROXIMATELY $10,251.00 IN UNITED STATES CURRENCY,

                      Defendants.


   ORDER GRANTING CLAIMANT BRENT KATHERINE’S MOTION TO STAY
                   FORFEITURE PROCEEDINGS



       Upon consideration of Claimant Brent Katherine’s motion to stay this matter pending

resolution of Mr. Katherine’s related criminal prosecution, and the United States’ stipulation

to the motion to stay, this Court finds that good cause appears for the stay.

       IT IS HEREBY ORDERED that the motion to stay is GRANTED and that this civil

forfeiture case shall be stayed and administratively closed, effective October 22, 2019, after

the close of the claim-filing deadline for persons who did not receive direct notice of the

complaint.

       IT IS FURTHER ORDERED that, within fourteen (14) days after the state criminal

charges against Claimant Brent Katherine in Outagamie County Case No. 19CF774 are resolved,

Mr. Katherine shall so advise the United States and the Court in writing.

       IT IS FURTHER ORDERED that, before that time, either the United States or Claimant

Katherine may move this Court to lift the stay and the opposing party will be given the

opportunity to respond to the motion.
        IT IS FURTHER ORDERED that Claimant Brent Katherine may timely file an answer

to the complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure within 21

days after the stay is lifted.

        SO ORDERED this 23rd day of September, 2019




                                          s/ William C. Griesbach
                                          William C. Griesbach, Chief Judge
                                          United States District Court




                                             2
